—On appeal from judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered November 21, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, the application by assigned counsel to withdraw on the ground that the appeal is wholly frivolous (People v Saunders, 52 AD2d 833) is granted to the extent of relieving counsel with compensation, assigning Steven Feinman, 48 Brook Farm Close, Chappaqua, New York 10514, as new counsel, and enlarging the time to re-perfect the appeal to the October 2001 Term of this Court.
In seeking to be relieved, assigned appellate counsel has submitted a brief carefully reviewing the record and identifying at least seven issues that might arguably support the appeal, but concluding that all of these issues are frivolous. While we express no opinion with respect to the merits, or lack thereof, of any possible issue, we conclude that this appeal is not so wholly frivolous as to warrant an affirmance pursuant to Anders v California (386 US 738) and People v Saunders (supra). Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.